Motion Granted; Order filed October 4, 2012




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00264-CV
                               ____________

  WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                             Appellants

                                      V.

   E. BARGER MILLER, III AND REUNION POTASH COMPANY, Appellees

                                 ____________

                             NO. 14-12-00318-CV

                                 ____________

  E. BARGER MILLER, III AND REUNION POTASH COMPANY, Appellants

                                      V.

  WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                             Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-29234


                                   ORDER
      The parties have filed a joint motion to establish a briefing schedule in these
consolidated appeals. The motion is GRANTED.

      We order all parties' briefs due in accordance with the following

schedule:

      • November 9, 2012: Appellants' briefs due;

      • December 21, 2012: Appellees' briefs due; and

      • January 18, 2013: Reply briefs due.



                                     PER CURIAM